DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jie Lian on 4/21/2021.
Amended the claims in the application as follows:
	Claim 1 line 13, the limitation “the distal end” has been changed to “the tapered distal end portion”. 
Claim 11: A support member for at least partially surrounding native chordae tendineae and/or leaflets of a heart valve to facilitate the securing of a prosthetic valve in the valve annulus by frictionally engaging the native chordae tendineae and/or leaflets between the support member and the prosthetic valve, the support member comprising:
an elongated main body, a first end portion, and a second end portion;
wherein the first end portion and the second end portion are configured to be connected to each other such that the support member forms a ring surrounding the native chordae tendineae and/or leaflets;
configured  so that the medial portion can be compressed radially inward toward the lateral portion upon contact with the native chordae tendineae and/or leaflets.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the magnetic protruding member comprises a tapered distal end portion and the magnetic receiving member comprises a tapered cavity complementary to the tapered distal end portion of the magnetic protruding member (claim 1), wherein the magnetic protruding member comprises a spherical end portion and the magnetic receiving member comprises an at least partially spherical cavity configured to receive the spherical end portion (claim 7) and the medial portion being relatively more distensible than the lateral portion so that the medial portion can be compressed radially inward toward the lateral portion upon contact with the native chordae tendineae and/or leaflets (claim 11). 
The prior art of record of Meiri (US Pub No. 2011/0218620) in view of Ausman (US Pub No. 2006/0236509) or Whitbrook (US Pub No. 2011/0098731) discloses everything in claims 1, 7 and 11 (see Non-Final rejection mailed out on 2/3/2021) but fails to disclose wherein the magnetic protruding member comprises a tapered distal 
The limitations as stated above in claims 1, 7 and 11 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771